Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that, in order for the method claims to be eligible for rejoinder upon allowance of the apparatus claims, the method claims must include all limitations of the allowable product/process claims (see MPEP 821.04). 
Claim Objections
Claim 10 is objected to because of the following informalities: in line 11, “adjacent to and to and without extending into” should read “adjacent to and without extending into”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 9-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Omagari et al. (US 4,592,341) in view of Willis et al. (US 5,505,686). Omagari discloses an introducer apparatus (1) for positioning an implantable medical device (6/33) within a patient, the apparatus comprising a housing (tube portion of endoscope) having a proximal portion including a proximal opening and a distal portion including a distal opening (through which 7 or 34 passes; figs.1a, 7), the proximal portion and the distal portion separating an intermediate portion sized to contain the implantable medical device, but fails to expressly disclose an inserter as claimed.
Like Omagari, Willis discloses another endoscope comprising an elongate housing (13). Willis further discloses an insertor (35/41) fixedly attached to and extending from a first or second surface of the distal portion of the housing, adjacent to and without extending into the distal opening of the housing (wherein the distal opening is considered the opening that houses bushing 22, as per fig. 6, or the opening of a working channel as per col. 2, ll. 4-6), the insertor having at least a portion comprising a greater width between a first and second other portion of the inserter having a lesser width with the first other portion extending from the distal portion of the housing and the first and second other portion being approximately of equal width (consider width of first and second other portion at dotted lines in examiner-annotated reproduction of a portion of figure 10 below) and the portion of the greater width of the inserter includes a width less than a width of the distal portion of the housing (e.g., consider width of greater width portion  at location immediately adjacent first other portion, which is less than width of distal portion of the housing at its distal terminal end). 

    PNG
    media_image1.png
    355
    649
    media_image1.png
    Greyscale

According to Willis, the inserter extends beyond the distal end of the housing (endoscope body) and is capable of contacting material within or forming the passage in which the device is inserted and relatively displacing the distal end of the housing and the material within the field of view of the endoscope to enhance viewing of the passage with the endoscope (see at least abstract). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Omagari to include an insertor having the claimed features as taught by Willis in order to enhance viewing of the passage with the introducer apparatus (i.e., endoscope) of Omagari. 
Regarding claim 10, as discussed above Omagari discloses a system comprising an implantable medical device (6/33; figs. 1a,b; figs. 5-7), an introducer (1) comprising a housing (tubular portion 3 of endoscope 1) sized to contain the medical device and an ejection rod (7/34) configured to pass through the proximal portion of the housing (see fig. 1) and eject the medical device from the housing (figs. 1a,b; f-6). As discussed above, Willis teaches the addition of an inserter in order to enhance viewing of the passage with the introducer apparatus. The limitation of the inserter being “configured to create a pocket for the implantable device within the patient and guide the implantable medical device into the pocket in response to the ejection rod ejecting the implantable medical device from the housing through the distal opening" is functional. Since the inserter taught by Willis is capable of creating a pocket by blunt dissection of tissue (or through expansion of a narrowing in a lumen) to guide the implantable medical device of Omagari in view of Willis into the pocket (e.g., if guidewire is inserted into pocket created by inserter and implantable medical device is advanced along guidewire) in response to the ejection rod ejecting the device through the distal opening of the housing, it meets this recitation of intended use. The insertor taught by Willis is fixedly attached to and extends from the distal portion of the housing adjacent to and without extending into the distal opening (on Willis: opening at end of lumen housing bushing 22, lens 20, fibers 19), the inserter having first and second other portions having a lesser width than a width of a portion of greater width (see examiner-annotated figure above). The depth of the greater width portion taken near an edge of the greater width portion is less than the width of the greater width portion taken near the center of the greater width portion (see examiner-annotated reproduction of a portion of fig. 10 below, noting that depth is taken into/out of the page perpendicular to the width). 

    PNG
    media_image2.png
    462
    760
    media_image2.png
    Greyscale

Regarding claim 2, the limitation of the inserter being “configured to form a pocket within a patient, wherein the pocket is sized to surround the implantable medical device” is a recitation of intended use. Therefore, the prior art inserter must only be capable of performing the claimed function in order to meet the limitation. Since the inserter taught by Willis is capable of being pushed into tissue to form a pocket therein, it meets this functional limitation. It is noted that the medical device is not positively recited as part of the apparatus in claim 2.
Regarding claims 3 and 11, the inserter is configured to form an asymmetric pocket having asymmetric dimensions within the patient due to its tapering width, in the same manner as the instant invention.
Regarding claim 4, Omagari discloses an ejection rod (pusher tube 7 or pusher tube 34; fig. 1a, fig. 5) configured to pass through the proximal opening and eject the implantable medical device (e.g., 33) from the housing through the distal opening of the housing. 
Regarding claims 5 and 6, the ejection rod (7/34) comprises an outer circumference having at least one peak and at least one valley, wherein a peak represents a point on a curve 
Regarding claim 7, Omagari further discloses a handle (proximal portion of endoscope 1 that attaches to the proximal end of the tubular portion 3) arranged at the proximal portion of the housing, and wherein the handle comprises a portion extending vertically beyond the housing (see fig. 1a). 
Regarding claim 9, the inserter comprises a distal tip and the portion of the inserter comprising a greater width tapers inwardly toward the second other portion of the inserter toward the distal tip (see examiner-annotated figures above).
Regarding claim 12, see the annotated figure above. The greater width portion is arranged between the first and second other portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 6/11/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771